Case 2:13-cv-08418-JAK-GJS Document 598 Filed 04/27/20 Page 1 of 2 Page ID #:19824




                                                                           4/27/2020




                         UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION


  CH2O, INC.,
                    Plaintiff,                  Case No. CV13-8418 JAK (GJSx)
         v.
                                                Second Amended Judgment
  HOUWELING’S NURSERIES                         (Dkt. 597)
  OXNARD, INC.; and HOUWELING
  UTAH OPERATIONS, INC.,

                    Defendants.


         This Court hereby AMENDS its June 27, 2017, Amended Judgment as
   follows:
         This action came before the Court for trial by jury beginning June 2, 2016,
   before a duly impaneled and sworn jury. The parties to the action were plaintiff
   CH2O, Inc. (“CH2O”) and defendants Meras Engineering, Inc. (“Meras”),
   Houweling’s Nurseries Oxnard, Inc. and Houweling Utah Operations, Inc.
   (collectively, the “Houweling’s Defendants”). The issues have been tried, and the
   jury rendered a verdict on September 6, 2016. The verdict was accepted by the Court
   and filed by the Clerk.
         CH2O and Meras reached a settlement post-verdict and filed a Joint
   Stipulation to Dismiss Meras on June 23, 2017.



                                            1
Case 2:13-cv-08418-JAK-GJS Document 598 Filed 04/27/20 Page 2 of 2 Page ID #:19825




         Therefore, pursuant to Rule 58 of the Federal Rules of Civil Procedure,
         JUDGMENT is hereby entered in this matter as follows:
         IT IS ORDERED AND ADJUDGED that judgment be and is hereby entered
   in favor of CH2O and against the Houweling’s Defendants with respect to direct and
   literal infringement of claims 1, 2 and 7 of U.S. Patent No. 6,767,470 (“the ’470
   patent”).
         IT IS FURTHER ORDERED AND ADJUDGED that judgment be and is
   hereby entered in favor of CH2O and against the Houweling’s Defendants with
   respect to willful infringement of claims 1, 2 and 7 of the ’470 patent.
         IT IS FURTHER ORDERED AND ADJUDGED that judgment be and is
   hereby entered in favor of CH2O and against the Houweling’s Defendants that the
   Houweling’s Defendants did not prove invalidity of claims 1, 2 and 7 of the ’470
   patent based upon lack of enablement and failure to satisfy the written description
   requirement.
         IT IS FURTHER ORDERED AND ADJUDGED that judgment be and is
   hereby entered in favor of CH2O and against the Houweling’s Defendants for the
   Houweling’s Defendants’ infringement of claims 1, 2 and 7 of the ’470 patent, in the
   following amount:
                       Damages for infringement:         $2,500,000
                       Supplemental damages:               $176,651
                       Prejudgment interest,
                       calculated through April 24,
                       2020:                               $626,351
                       TOTAL JUDGMENT:                   $3,303,002
   IT IS SO ORDERED.

   Dated: April 27, 2020            _________________________________
                                         John A. Kronstadt
                                         United States District Judge



                                             2
